Citation Nr: 1614260	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for prostatitis with urinary tract infections (UTI).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for kidney disability to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.  In August 2015, the Board remanded this case for additional development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for hypertension and kidney disability are REMANDED to the Agency of Original Jurisdiction (AOJ) as explained in the remand portion of this decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prostatitis with UTI is not more nearly manifested by voiding dysfunction requiring the wearing of an absorbent materials which must be changed less than 2 times per day, or more; and it is not more nearly manifested by urinary frequency  with daytime voiding interval between two and three hours, or awakening to void two times per night, or more.


CONCLUSION OF LAW

The criteria for a compensable evaluation for prostatitis with UTI have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Code 7527 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in May 2009 and June 2009 letters, prior to the rating decision on appeal.  The claim for increase arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran and records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations with detailed information sufficient to evaluate the claimed disability.  VA provided the Veteran a hearing on appeal.

It is noted that the VLJ conducting the Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the nature and severity of symptoms along with theories of entitlement, and he inquired about the existence of supporting evidence that may have been overlooked.  It is noted that the Veteran's appeal was thereafter remanded by the Board for additional development.  The requested actions were completed with regard to the claim herein adjudicated.  In this regard, VA provided the Veteran a new VA genitourinary examination and obtained outstanding pertinent treatment records.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b , Diagnostic Code 7527 (2015).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management. A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management. Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating. Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (Zero Percent Evaluations).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for prostatitis.  The more persuasive evidence of record does not more nearly reflect that prostatitis is manifested by either voiding dysfunction with continuous urinary leakage requiring use of absorbent materials that must be changed twice daily or more; or urinary frequency attributable to prostatitis.

With respect to urinary frequency, both September 2009 and December 2015 VA examination reports show urinary frequency related to large doses of diuretics for cardiac disability.  In September 2009, the Veteran reported daytime frequency once every 3 to 4 hours, and that he awakes 3-4 times a night.  In December 2015, the examiner indicated that there was no increased urinary frequency and noted that the Veteran used a "water pill" (diurectic) for congestive heart failure that caused him to void 2 times a day and 1 time a night; also, per the Veteran, if he does not take his water pill, he does not void at all or less.

With respect to voiding dysfunction, report of VA examination dated in December 2015 reflects that the Veteran did not have continual urine leakage.  There was urine leakage requiring the Veteran to wear an absorbent urinary pad about 4 times a week when going out for extended period of time.  The examiner found no voiding dysfunction that requires the use of an appliance, increased frequency, or signs/symptoms of obstructed voiding.  There was no urolithiasis, or history of urethral or bladder calculi; no bladder or urethral infection or history of recurrent symptomatic bladder or urethral infections; and no other bladder/urethral conditions to include renal dysfunction due to condition.  There were no tumors, or other physical findings, complications, conditions, or signs/symptoms of prostatitis.

Private medical records dated in May 2010 show that there was gross hematuria for many years and normal urine cytology and echogram.  At his hearing in June 2015, the Veteran reported that a good urine flow takes a while, and at times may hurt, along with some post-urination dribble, but he denied wearing absorbent padding for urinary leakage.  See Hearing Transcript at 12-13 (June 2015).
The record shows no treatment or medication, or hospitalization for infection, or long term drug therapy, or catheterization for symptoms of prostatitis with UTI.  The record shows mildly enlarged prostate, firm with no nodules, and laboratory findings for trace blood in the urine.  In August 2009, there was no indication of prostate inflammation.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a compensable evaluation.

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher or separate evaluation is not warranted based on any other provision of the rating schedule as there is no symptomatology or pathology etiologically related to prostatitis with UTI that meets any schedular criteria.

On balance, the weight of the evidence is against the claim.  Although separate evaluations may be assigned for separate periods of time based on the facts found, here, the factual findings do not show any distinct period where the service- connected disability exhibited symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the claim is denied.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects no voiding dysfunction or urinary frequency symptoms associated with service-connected prostatitis with UTI, or other manifestations not addressed by the rating schedule.  The record shows that the Veteran has been unemployed since 2005 due to heart disability.  Accordingly, the Board concludes that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected prostatitis with UTI.  While the record shows that the Veteran has serious medical problems due to nonservice-connected disorders, he has not alleged nor has the record suggested interference with employment due to prostatitis with UTI.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable evaluation for prostatitis with UTI is denied.


REMAND

The Veteran seeks service connection for hypertension and kidney disease.  He testified that he had elevated blood pressure reading in 1992 during service that went untreated and unmonitored.  He reported that he was formally diagnosed with hypertension in 2003.  He argues that hypertension was first manifested in service.  See Hearing Transcript at 15-19 (June 2015).  With regard to kidney dysfunction, the Veteran argued that his current kidney disorder was related to injuring the kidney when he fell into a fox hole in 1992 during service, which went untreated.  The Veteran reported that his kidneys ached, the back area, and he went to sick call during service around 1992.  The Veteran acknowledged that his back hurt in service, but he also now believed that the pain was related to kidney injury.  See Hearing Transcript at 23-24 (June 2015).  He also reported that he had been told that his hypertension had caused his kidney disability.  Id. at 26.  

In support of his claims, the Veteran submitted letters from private medical providers.  A May 2012 letter from SO (D.O.) reflects that the Veteran has hypertension and cardiomyopathy, and that "Left untreated high blood pressure can cause cardiomyopathy."  He further stated that "There is a service connection due to elevated blood pressure readings in service while in active military service."

An undated letter from DL (M.D.) reflects that the Veteran has "systemic hypertension" and has had this condition "for some time," which contributes to his cardiovascular disease.

A September 2015 letter from MS (D.O.) reflects that the Veteran has heart failure and kidney failure "caused by his hypertension which was not treated while in the military."  In a January 2015 letter, MS stated that the Veteran had severe kidney failure and end stage heart failure that "was more likely than not caused by hypertension that was diagnosed and not treated properly during his time in service."  MS reported that he had reviewed the Veteran's STRs dated from October 1992 through September 1995, which "contain a diagnosis of hypertension."

STRs show no diagnosis for hypertension.  Although a July 1993 "screening note of acute medical care" reflects an elevated blood pressure reading of 156/100 when the Veteran presented for back pain, the remaining STRs show blood pressure readings within normal range.  STRs further show no disease or injury of the kidney.  In May 1993, the Veteran presented for gross hematuria and intravenous pyelogram showed unremarkable kidney and right calyceal diverticulum (congenital abnormality).

The Veteran was discharged from military service in 1995.  Both hypertension and kidney disease are medically documented many years after service separation.   A private medical evaluations dated in December 2005 to August 2006 reflects an impression that included cardiomyopathy, congestive heart failure, hypertension (140/104), obstructive sleep apnea, and obesity (260 pounds).  VA treatment records dated since April 2009 reflect follow-up care for multiple medical disorders to include hypertension and chronic kidney disease.  Private treatment records show that the Veteran was followed for congestive heart failure, chronic kidney disease, and other medical problems.

Report of VA examination dated in September 2009 reflects history of hypertension in service.  The examiner noted that there was only one blood pressure reading in the abnormal range that was recorded during an episode of pain associated with the low back.  He stated that all other readings were normal.  The examiner opined that hypertension was not related to service because he had only one instance of abnormal blood pressure recorded in service that is more likely than not secondary to acute exacerbation of back pain.  The examiner noted that hypertension was not shown or treated in service, and only became apparent after his cardiac problems started.

Reports of VA examination dated in December 2015 reflect that the Veteran has diagnoses for hypertension (onset at least 2005) and kidney disease to include diabetic nephropathy (onset after 2008), nephrolithiasis (kidney stones diagnosed in 2005), and renal insufficiency (onset at least 2005).  By history, the Veteran took anti-hypertensive medication since roughly 2005 and was diagnosed with hypertension in the 1990's after leaving the military.  The examiner opined that the Veteran's caliceal diverticula, hematuria, hypertension, diabetic nephropathy kidney disease are less likely related to service.  The examiner reasoned that caliceal diverticulum is congenital in origin, which was also the likely the cause of hematuria; and that nephropathy is due to diabetes, and neither condition was shown in service.  The examiner further reasoned that hypertension was not related to service because it was shown in service or monitored in service, and the one high blood pressure reading was due to pain.  No opinion was given on the diagnosis of renal insufficiency.

Having carefully reviewed the evidence, the Board finds that remand is again necessary.  First, the Board finds that the AOJ should have made an additional (second) request to the Veteran for authorization to release the private medical records of Dr. Goebel.  It is noted that the Board is attempting to ascertain the earliest date at which hypertension was shown and the history provided at the time of the initial diagnosis for hypertension.  It is noted that VA requested that the Veteran provide a signed authorization for release for Dr. Goebel's and he did not respond to this request.  The Veteran is cautioned that VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA cannot assist in regard to obtaining private records when the Veteran is unwilling to provide the requested authorization for release of such information.

Second, the December 2015 VA medical opinions do not substantially comply with Board's August 2015 remand directive.  Notably, renal insufficiency was diagnosed but no opinion was rendered on that finding.  Also, the rationale for the opinions does not adequately explain the basis for the negative opinions.  A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two""  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a new VCAA letter addressing the claims for service connection for hypertension and kidney disability to include on a secondary basis.  The AOJ should request the private treatment records of doctors Goebel and Sevenmuth from the Veteran, give the Veteran the opportunity to submit to VA an authorization of release of the records, and provide a reasonable period of time for the Veteran to comply with the request.

2.  The December 2015 VA medical opinions should be returned for an addendum on the etiology of the Veteran's hypertension and kidney disability.  All pertinent evidence in the VA electronic claims file should be reviewed, and this review should be noted in the report.

Specifically, an opinion should be given on the following:

(a)  Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was first manifested in service.  The examiner should address the Veteran's private medical providers' theory that the Veteran had "untreated" hypertension in service or that hypertension was first manifested in service.

(b) Whether it is as least as likely as not (50 percent or greater probability) that any currently shown kidney disorder is etiologically related to service or hypertension. 

(i) The examiner should address the Veteran's theory that he sustained kidney injury in service that went untreated; and that his kidney problems were first manifested in service but misidentified as part of his back disorder; and

(ii) The examiner should address the Veteran's theory that that his kidney problems are proximately due to or aggravated (permanently worsened) by hypertension.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).
If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
3.  Then, the AOJ should review the medical opinion and rationale to ensure that an adequate supporting rationale is provided, or return for such.
 
4. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


